UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 28, 2010 COLUMBIA BANKING SYSTEM, INC. (Exact name of registrant as specified in its charter) Washington 0-20288 91-1422237 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1treet Tacoma, WA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (253) 305-1900 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items to be Included in this Report Item 5.07 Submission of Matters to a Vote of Security Holders On April 28, 2010, of 28,233,727 shares outstanding and entitled to vote at our annual meeting, 24,742,278, or 87.6%, which constituted a quorum, were represented in person or by proxy, and the following three matters were voted upon and approved by our shareholders at the 2010 Annual Meeting: 1. The election of nine members to our board of directors; 2. Approval of the Advisory (Non-binding) Resolution - Executive Compensation; 3. Ratification of Deloitte & Touche LLP as independent registered public accountants. The following is a summary of the voting results for each matter presented to the shareholders: Proposal 1. - Election of Directors: Nominee Votes "For" Votes "Withheld" Melanie J. Dressel John P. Folsom Frederick M. Goldberg Thomas M. Hulbert Thomas L. Matson, Sr. Daniel C. Regis Donald Rodman William T. Weyerhaeuser James M. Will Proposal 2. – Advisory (Non-binding) Vote on Executive Compensation: Shares Voted "For" Shares Voted "Against" Abstentions Proposal 3. – Ratification of Independent Registered Public Accountants: Shares Voted "For" Shares Voted "Against" Abstentions 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COLUMBIA BANKING SYSTEM, INC. Date: May 3, 2010 /s/Clint E. Stein Clint E. Stein Senior Vice President and ChiefAccounting Officer 2
